HENDERSON, Justice
(specially concurring).
As the judiciary and academe review Wolff and Wilson, cited in the majority opinion, and hopefully State v. Tuttle, 460 N.W.2d 157, 160 (S.D.1990), the latter not cited in either the majority or minority opinion, a further valid consideration of the law on restitution may be found at Crime and Punishment: The Propriety and Effect of South Dakota’s Victim Restitution Legislation, 31 S.D.L.Rev. 783, 786 (1986). Essentially, our State Legislature has established a comprehensive plan for restitution of financial loss caused by criminal acts.
As we review the decisional law on the subject of restitution, we must also heed the statutory law which is the wellspring of the decisional law.
SDCL 22-6-1 permits a trial court to order restitution (for a felony conviction). SDCL 22-6-2 similarly empowers a trial court to order restitution (for a misdemean- or conviction). When a trial court orders restitution, these two statutes refer to SDCL ch. 23A-28 as the governing statute.
Our elected representatives created a rather firm policy, via SDCL 23A-28-1, that transgressors of the criminal law should be made to pay (literally) for their nefarious activities to the extent that the convicted transgressor is reasonably able to accomplish. And by judicial edict. Note, specifically SDCL 23A-28-2.
In Wolff, this Court recognized that the restitution statutes provide for due process procedures. Per SDCL 23-28-3, the convicted felon or misdemeanant has a right to contest, factually, if the claimed damages arose out of the criminal activities.
Here, Rust was indeed granted a plenary hearing and the restitution assessed against her was in an amount (1) she admitted to have embezzled and (2) established by the evidence through an audit of the books. During the course of her employment, Rust systematically embezzled $221,-881.01 by either (a) altering or (b) forging 854 checks between July 1, 1983, and June 27, 1990. Hard evidence, from a CPA and the owner of the business, completely impaled Rust. Trial court, per the above statutes, ordered that Rust, a bookkeeper and accountant for Rauen Equipment Company at Watertown, South Dakota, make restitution for exactly the proven amount *613of the embezzlement. This was a whale of amount of money for this business to lose and she should not be permitted to wiggle out of the justness of the trial court’s order and her plea bargain. And, yes, she is certainly entitled to due process.
It is quite important to note that Rust offered to make restitution during the time of the pre-sentence proceedings, which was obviously to gain more lenient treatment. See, State v. Tuttle, 460 N.W.2d 157, 160 (S.D.1990) for a holding on similar facts.
It should also be mentioned that the trial court entered findings of fact and conclusions of law in accordance with the sworn testimony. A decisional process was afforded through direct examination and cross-examination. Certainly her due process rights were not trampled upon. Throughout all of this plea bargaining, entering a plea of guilty, and restitutional hearing process, Rust was represented by a very able and experienced lawyer.
Part of the plea bargain was that the State would not “aggravate” through testimony; further, that the State agreed not to charge additional embezzlement counts, but, rather, would retain the right to inform the trial court about the total amount Rust embezzled, even though it exceeded the amount embezzled during the three months charged in the complaint. Rust, knowing this, pleaded guilty.